Case 1:19-cv-07675-GBD-DCF Document 29 Filed 12/09/19 Page 1 of 2

Troutman Sanders LLP ' | =

New York. New York 10022 : | troutma Nl
USDC SDNY =} sanders

DOCUMENT |

troutman com

 

. ELECTRONICALLY
Bennet J. Moskowitz DOC # FILED

DATE FILED TD; sf} |
ATE FILED TDEC 0 9219 SO ORDERED

 

 

 

 

 

 

 

 

bennet.moskowitz@troutman.cy
|
EC 1 @ sig) | Ne initial confer
. ence

December 9, 2019 ‘DEC 09 249 adjourned from Dece ther 10

2019 to February 12. 2920 t
ECF 10:30am. “a
Hon. George B. Daniels B O
Daniel Patrick Moynihan 7 : ~
United States Courthouse HON. GEORGE B. DANI LS

500 Pearl St.
New York, NY 10007

Re: Jane Doe 1 and Jane Doe 2 v. Estate of Jeffrey Epstein, et al., 1:19-cv-07675-GBD

Dear Judge Daniels:

We represent Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey|E.
Epstein (together, “Defendants”), named herein as “Estate of Jeffrey Epstein,” in the referenced
action. We write to respectfully request that the Court adjourn the initial case conference
currently scheduled for December 10, 2019 at 10:00am.

 

The parties were originally scheduled to appear before Your Honor for an initial pretrial
conference on September 18, 2019. Before Plaintiffs served Defendants, the Court adjourned
the initial pretrial conference to October 17, 2019 at Plaintiffs’ request. On September 26, 2019,
at Plaintiffs and Defendants’ request, the Court further adjourned conference to December 10.

Subsequently, this case was referred to Magistrate Judge Debra C. Freeman who held an initial
Status conference on November 21, 2019. During that conference Judge Freeman ordered the
parties to file a status report by January 10, 2020.

The parties believe the initial pretrial conference scheduled for tomorrow is unnecessary at this
juncture both because they are currently scheduled to report to Magistrate Freeman on January
10, 2020 and because the parties have not finished briefing, and the Court has not decided,
Defendants’ Motion to Dismiss filed on December, 6 2019. Plaintiffs consent to this request

Thank you for your attention to this matter.

40759801v2
Case 1:19-cv-07675-GBD-DCF

December 9, 2019
Page 2

Document 29 Filed 12/09/19 Page 2 of 2

troutm
| sand

lan?
Prs

 

Respectfully submitted,

s/Bennet J. Moskowitz
Bennet J. Moskowitz

40759801v2

 
